Judgment, Supreme Court, New York County (William A. Wetzel, J), rendered November 1, 2004, convicting defendant, after a jury trial, of grand larceny in the second degree and forgery in the second degree, and sentencing her to concurrent terms of 4 to 12 years and 2V2 to 7 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. The evidence clearly established that the transactions at issue were unauthorized, and that it was defendant who made them. Concur—Andrias, J.E, Nardelli, Gonzalez, Sweeny and Catterson, JJ.